Citation Nr: 1453226	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, Michigan


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred from October 16, 2010, to October 26, 2010, for treatment for coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Ann Arbor, Michigan.  

A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals pertinent records located in VBMS.  


FINDING OF FACT

On May 20, 2014, prior to the promulgation of a decision in the appeal, the VA Regional Office in Detroit, Michigan, received notification from the Veteran and his representative that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

The Veteran and his authorized representative advised VA in May 2014 that the Veteran desired to withdraw his appeal on all issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


